PER CURIAM.
Richard M. Patterson appeals the district court’s orders denying his request for “a transcript of the return of the indict*580ment hearing” and of a “transcript of the grand jury” and motion to reconsider. We have reviewed the record and the district court’s orders find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Patterson, No. CR-97-60 (E.D. Va. Oct. 11, 2002; Nov. 6, 2002). We also note that to the extent that Patterson seeks a transcript of sealed grand jury testimony, he has failed to demonstrate the “strong showing of particularized need” necessary to justify disclosure under Fed.R.Crim.P. 6(e)(3). United States v. Sells Eng’g, Inc., 463 U.S. 418, 443, 103 S.Ct. 3133, 77 L.Ed.2d 743 (1983). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.